Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is McIntosh et al. (US 6328960, in IDS 9/26/19) in view of Maziarz et al. (US 8147824, in IDS 9/26/19) in light of support by Riekstina et al. (Stem Cell Rev and Rep 2009, in IDS 9/26/19), Jaing et al. (Nature, 2002, in IDS 9/26/19), and Pittenger et al. (Science 1999, in IDS 9/26/19),.   McIntosh et al. teach applying MSCs (mesenchymal stem cells) to an organ to decrease its immune response.  The Applicant has provided arguments supported by several declarations in previous cases (Reply filed on 7/31/17 in 14/252364, pgs 5-10, attached) that the claimed cells are not MSCs but "multipotent adult progenitor cells" (MAPCs) and that the claimed characteristics are found in MAPCs but not MSCs.  In particular, the Applicant provides a declaration by Deans that MSCs, contrary to what is cited in the art, do not express telomerase, while MAPCs do, which appears sufficient to distinguish the cells (Reply filed  on 7/31/17 in 14/252364, pgs 10 and 12, attached) pgs 10 and 12). 
The art of Maziarz et al. (US 8147824) does describe administering MAPCs to a subject adjunctively for immunosuppression during an organ transplant (see Claim 1), they do not disclose exposing the organ to the MAPCs to the organ prior to transplantation.  Maziarz et al. also teach that MAPCs are distinct from MSCs (col 8, lines 28-45). Therefore it is not obvious to substitute the MAPCs in Maziarz et al. with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699